Citation Nr: 0417378	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  95-40 663	)	DATE
	)
	)

Appeal received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hiatal hernia with gastroesophageal reflux disease 
(GERD), currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for indigestion, 
including claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to March 
1993, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from
July 1993, September 1995 and September 1996 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  In the July 1993 rating 
action, the RO denied service connection for a stomach 
condition.  In the September 1995 rating action, the RO 
denied service connection for indigestion as a manifestation 
of undiagnosed illness related to his Persian Gulf War 
service.  In the September 1996 rating decision, the RO 
granted service connection for hiatal hernia and assigned an 
initial noncompensable rating, effective March 5, 1993.  By 
that same rating decision, the RO awarded him a temporary 100 
percent evaluation for this condition, effective November 2, 
to December 31, 1995, and; on the day following the 
termination of such rating, the RO restored the noncom-
pensable rating that was initially assigned for this 
disability.  In a June 1997 rating decision, the RO denied 
service connection for indigestion on the basis that the 
symptom was attributable to the veteran's service-connected 
hiatal hernia.  Thereafter, in a September 1997 rating 
action, the RO increased the initial evaluation for his 
hiatal hernia to 10 percent, effective March 5, 1993.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

During the course of this appeal, the veteran's claims folder 
was transferred to the Cleveland, Ohio, RO as part of VA's 
Tiger Team Project.  Further, because he has relocated to New 
York State, his claims folder was transferred to and received 
from the Buffalo, New York, RO.

As noted above, in a September 1997 rating action, the RO 
increased the initial evaluation of the veteran's hiatal 
hernia to 10 percent, effective March 5, 1993.  In addition, 
in December 2003, the RO expanded the definition of the 
service-connected gastrointestinal disability to hiatal 
hernia with GERD.  In light of the foregoing, the Board has 
identified this issue as stated on the title page.  Further, 
because the increase in the initial evaluation does not 
represent the maximum rating available for the veteran's 
service-connected gastrointestinal disability, his claim for 
a higher initial evaluation remains in appellate status.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35 (1993).  

Finally, when this matter was previously before the Board in 
September 1999, it was remanded for further development, 
which has been completed.  

In the September 1999 remand, in addition to the veteran's 
hiatal hernia and indigestion claims, the Board also remanded 
his claim of service connection for a psychiatric disability.  
In December 2003, however, the RO established service 
connection for post-traumatic stress disorder (PTSD) and 
awarded the veteran initial 50 and 70 percent evaluations, 
effective January 10, 1995, and February 1, 2003, 
respectively.  Since that time, the veteran has not initiated 
appeals regarding either the effective date of the award of 
service connection or the evaluations assigned, and thus no 
claim regarding the veteran's service-connected PTSD is 
before the Board.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's service-connected hiatal hernia with GERD has been 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, which has been productive 
of a considerable impairment of health.

2.  The preponderance of the evidence shows that, since the 
effective date of service connection, the veteran's hiatal 
hernia with GERD has not productive of symptoms of pain, 
vomiting, material weight loss and hematemesis or melena, 
with moderate anemia, or other symptom combinations that 
productive of severe impairment of health.

3.  The evidence shows that the veteran's indigestion is a 
symptom of his service-connected hiatal hernia with GERD and 
is not due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 30 
percent for hiatal hernia with GERD have been met, for the 
period from March 5, 1993.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Code 7346 (2003).  

2.  Indigestion was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim 
challenging the initial 10 percent evaluation assigned for 
his hiatal hernia with GERD, and to service connection for 
indigestion, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations in June 
1993, May 1997 and June 2003 to determine the nature, extent 
and severity of his service-connected gastrointestinal 
disability and to obtain an opinion as to the etiology of his 
indigestion, to specifically include whether it was a sign or 
symptoms of a disorders or was related to an undiagnosed 
illness.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In addition, VA has associated with the claims folder 
voluminous records of his private and VA treatment for 
gastrointestinal problems, dated from 1993 to 2003.  Further, 
in December 1995 and April 1997, the veteran testified at 
hearings held before a hearing officer at the RO.  He and his 
representative have also been provided with Statements of the 
Case (SOCs) and Supplemental Statements of the Case (SSOCs) 
that discussed the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notified 
them of the evidence needed by the veteran to prevail on the 
claims.  

In addition, in the Board's September 1999 remand and the 
RO's August 1996 and September 2002 letters, VA notified the 
veteran of the evidence needed to substantiate his claims and 
offered to assist him in obtaining any relevant evidence.  By 
way of these communications, VA gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
numerous opportunities to submit written argument.  

Under the circumstances, and especially in light of the 
following decision, in which the Board agrees with the 
veteran and finds that an initial 30 percent rating is 
warranted for his hiatal hernia with GERD, the Board 
concludes that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his 
claims and that there is no prejudice to him by appellate 
consideration of the claims at this time, without another 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claims as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Background

The service medical records show the veteran was seen for 
complaints of persistent indigestion that was treated with 
Maalox, and in March 1993, the veteran filed a claim of 
service connection for a stomach condition.

In June 1993, the veteran was afforded a formal VA stomach 
examination.  At the outset of his report, the physician 
noted that the veteran had a history of heartburn and was 
treating the condition with Mylanta, Rolaids and even baking 
soda.  During the examination, the veteran complained of 
having heartburn, and the examination revealed that he 
weighed 212 pounds; that his weight was stable; and that he 
was not anemic and had no periodic vomiting, hematemesis or 
melena.  In addition, the examiner indicated that the 
evaluation disclosed that that he had epigastric pain, and 
that the veteran reported suffering from daily heartburn; 
with regard to his heartburn, the examiner pointed out that 
the symptom was not episodic but constant.  The diagnosis was 
history of heartburn, and the physician ordered that an upper 
gastrointestinal series be performed; that diagnostic study, 
which was conducted later that month, revealed that he had an 
area of mucosal irregularity along the body of the stomach in 
the region of the greater curvature.  

Based on the above, in July 1993, the RO denied service 
connection for a stomach condition on the ground that no 
gastrointestinal disability was diagnosed by the June 1993 VA 
physician.  The veteran appealed, asserting that he had a 
hiatal hernia due to service, and that his gastrointestinal 
disability was due to undiagnosed illness related to his 
service in the Persian Gulf War.

The veteran was also afforded a VA Persian Gulf Registry 
examination.  During the examination, the veteran complained 
of having heartburn and treating the condition with Maalox.

In addition, VA outpatient treatment records, dated from late 
1993 to 1995, show that the veteran was treated for dysphagia 
and heartburn and that examiners diagnosed him as having a 
hiatal hernia based on the results of an 
esophagogastroduodenoscopy (EGD).

In a September 1995 rating decision, the RO confirmed and 
continued the denial of service connection for a stomach 
condition, to specifically include indigestion; in this 
rating action, the RO also considered, for the first time, 
whether presumptive service connection was warranted for this 
condition due to undiagnosed illness in light of the 
veteran's service in the Persian Gulf during the Persian Gulf 
War.

Records dated from October to November 1995 from the 
veteran's treating gastroenterologist, Dr. William M. Steely, 
reflect that, due to the veteran's "intractable" GERD, his 
primary care physician, a Dr. Schoonover, referred the 
veteran to him for an evaluation of his condition.  In an 
October 1995 report to Dr. Schoonover, Dr. Steely noted that 
the veteran had suffered from severe heartburn and 
indigestion for approximately five years.  Dr. Steely, who 
reviewed the veteran's private and VA treatment records, 
observed that an EGD performed in June 1993 had revealed some 
irregularity at the mucosa, along the body of the stomach.

During the consultation, the veteran reported that he was 
unable to lay flat or sleep due to this condition, and the 
only relief he was able to obtain was from taking Prilosec.  
In this regard, the veteran stated that if he missed even one 
dose of this medication, he had severe reflux symptoms, 
including pain and heartburn.  The examination disclosed that 
the veteran had intermittent chest pain related to reflux and 
indigestion; it also revealed that he had groin pain.  The 
abdomen was soft with mild discomfort in the epigastrium, and 
there was an umbilical hernia that was difficult to reduce.  
The pertinent diagnoses were apparently intractable 
gastroesophageal reflux and incarcerated umbilical hernia, 
and Dr. Steely ordered diagnostic studies performed to 
further evaluate the veteran's condition.

In November 1995, Dr. Steely performed gastrointestinal 
surgery on the veteran, and following the operation, he 
diagnosed him as having a hiatal hernia with mild 
esophagitis.

In December 1995, the veteran testified at a hearing before a 
hearing officer at the RO.  He stated that he suffered from a 
stomach disorder, to include a hiatal hernia, and that the 
disability had been productive of acid reflux and heartburn 
since service.  

In June 1997, the veteran testified at another RO hearing.  
During the hearing, he asserted that the condition warranted 
at least a 10 percent rating, although a 30 percent rating 
most approximated the severity of the condition.  In support, 
he reported that he suffered from daily heartburn and chest 
pain, as well as dysphagia (difficulty swallowing) and 
regurgitation in his throat.  He also complained of having 
substernal pain and highlighted the extent of his treatment 
for the disability, by private and VA, and especially his 
recent gastrointestinal surgery performed by Dr. Steely.

In May 1997, the veteran was afforded another formal 
gastrointestinal examination.  The examiner noted that the 
veteran complained of having GERD and that the initial 
manifestations of that condition were heartburn and reflux.  
The veteran stated that the disability was currently 
productive of chest pain, nausea, vomiting and epigastric 
pain.  The veteran indicated that he had dysphagia with solid 
foods approximately three to four times per month but denied 
having hematemesis or melena.  In addition, he reported 
frequent reflux and regurgitation, and noted that he treated 
the condition with Prilosec and Propulsid.  The examiner also 
observed that the veteran underwent hernia repair in November 
1995 and twice had esophageal dilations.

The examination revealed that the veteran weighed 210 pounds 
and had no weight gain or loss during the last six to twelve 
months.  An esophageal dilation performed the day prior to 
the examination due to the veteran's dysphagia showed that he 
had surgical changes to his stomach and nonspecific 
gastritis, and that the esophageal dilation had been 
successful.  The examiner diagnosed the veteran as having 
status post esophageal dilation, nonspecific gastritis and 
status post hernia repair.

In addition, VA outpatient treatment records, dated since 
1995, reflect complaints and findings consistent with that 
discussed above.

Based on the above, in a September 1997 rating decision, the 
RO increased the initial evaluation of the veteran's hiatal 
hernia to 10 percent, effective March 5, 1993.

The RO obtained a late November 1995 report prepared by Dr. 
Steely.  According to the report, the veteran continued to 
have problems with solids and was only able to eat "soft 
vegetables."  Dr. Steely reported that hamburger and "thick 
meat" was difficult to swallow.

The RO also associated with the claims folder a May 1997 
report prepared by Dr. Edwin C. Glassell of Clarksville 
Gastroenterology.  The report states that the veteran was 
referred to Dr. Glasell by Dr. Schoonover, with a chief 
complaint of daily dysphagia, particularly with meat and 
bread.  The veteran reported that solid foods would remain 
"hung" in his lower esophagus for several minutes and would 
eventually pass if "chased with liquids."  Dr. Glassell 
discussed the history of the veteran's gastrointestinal 
condition and reported that he also had severe heartburn, and 
noted the veteran's medication regimen.  Following his 
examination, Dr. Glassell diagnosed the veteran as having 
dysphagia that was possibly related to anti-reflux surgery, 
and a history of hiatal hernia repair with post-operative 
gastric bloating.

Additional VA treatment records, dated from 1998 to 2003, 
reflect that the veteran's hiatal hernia with GERD continued 
to remain symptomatic, and in June 2003 he was afforded 
another formal VA gastrointestinal examination.  At the 
outset of the report, the physician discussed in detail the 
history of the veteran's condition.

The examiner noted that the veteran's condition was currently 
manifested by frequent gagging and bloating in his epigastric 
area, which was made worse by the intake of food.  The 
veteran was able to drink liquids but had dysphagia with 
solid foods.  In addition, the examiner reported that the 
veteran weighed 215 pounds, an increased from 189 pounds four 
months earlier.  The pertinent diagnoses were hiatal hernia 
and GERD, and the examiner indicated that both conditions had 
likely had their onset during service.

Analysis

A.  Initial evaluation of the veteran's hiatal hernia with 
GERD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2003).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (2003); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as United States Court of Appeals for 
Veterans Claims) (Court), emphasized the distinction between 
a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  In the former 
case, the Court held in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - a practice known as "staged rating."  

The veteran's hiatal hernia with GERD is currently evaluated 
as 10 percent disabling under Diagnostic Code 7346.  Pursuant 
to this code, a 10 percent evaluation is warranted for if 
there are two or more of the symptoms required for a 30 
percent evaluation, but of lesser severity than is required 
for that evaluation.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, which is productive of a considerable 
impairment of health.  A 60 percent evaluation requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

As discussed above, the veteran asserts that a higher initial 
rating of 30 percent is warranted because the disability 
picture presented by his service-connected gastrointestinal 
disability most closely approximates the criteria for that 
evaluation, and the Board agrees.  In reaching this 
determination, the Board notes that, since service 
connection, the veteran's hiatal hernia with GERD has been 
manifested by persistent epigastric distress, dysphasia, 
pyrosis, regurgitation and substernal pain, resulting in 
considerable impairment of his health.

The June 1993 VA examination report indicates that the 
veteran service-connected gastrointestinal disability was 
productive of constant heartburn, and the outpatient 
treatment records show that he was treated for heartburn and 
dysphagia.  Further, the condition was so severely disabling 
that Dr. Steely assessed the condition as "intractable 
GERD," which required surgery in November 1995.  Moreover, 
in his October 1995 report, Dr. Steely noted that he had had 
severe heartburn and indigestion, as well as groin pain, for 
approximately five years

Similarly, the May 1997 VA examination report indicates that 
the veteran had chest pain, nausea, vomiting, epigastric pain 
and dysphagia.  In addition, in his May 1997 report, Dr. 
Glassell noted that the veteran's private treating physician 
had referred him for treatment due to his dysphagia; Dr. 
Glassell also reported that the veteran had severe heartburn 
and bloating as well as dysphagia.

Finally, the June 2003 VA examination report reflects that 
the veteran's condition is currently manifested by frequent 
gagging and bloating in his epigastric area, which was made 
worse by the intake of food.  In light of the foregoing, the 
Board finds that the medical evidence is consistent with the 
veteran's statements and testimony and shows that his hiatal 
hernia with GERD warrants an initial 30 percent evaluation.

The Board concludes, however, that the preponderance of the 
evidence is against a finding that the service-connected 
condition warrants an initial evaluation in excess of 30 
percent.  As a preliminary matter, the Board points out that 
the veteran does not contend that a schedular evaluation in 
excess of 30 percent is warranted.  Further, the medical 
evidence dated since service connection shows that the 
veteran's weight has been stable, i.e., he has not had any 
material weight loss.  Moreover, the veteran has specifically 
denied having hematemesis, melena or moderate anemia, and the 
medical evidence indicates that the disability is not 
productive of these manifestations.  As such, an initial 60 
percent rating is not warranted.

The above determination is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  There 
is no showing that the veteran's hiatal hernia with GERD 
results in so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher initial evaluation 
on an extraschedular basis for any time since service 
connection was established effective March 5, 1993.  See 
38 C.F.R. § 3.321.  There is no indication that the 
disability results in marked interference with employment or 
has warranted frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of these 
factors, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

B.  Service connection for indigestion

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."  Thus, if a symptom is a manifestation 
of chronic fatigue syndrome, service connection may not be 
granted under § 3.317.  However, service connection may still 
be granted under § 3.303(d) if the Sanchez-Benitez rule is 
not violated.

The medical evidence clearly shows that the veteran's 
indigestion is a symptom of his service-connected hiatal 
hernia with GERD, diagnosed conditions.  As such, service 
connection on the basis that the disorder is secondary to 
undiagnosed illness is not available.  38 C.F.R. § 3.317.

In addition, the Board notes that, as a lay person, although 
the veteran is competent to observe his gastrointestinal 
symptoms, see Charles, he is not competent to establish a 
medical diagnosis or show a medical etiology of his upper 
gastrointestinal problems merely by his own assertions; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Because the veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology 
for his indigestion, there is no basis upon which to 
establish service connection for this condition.




ORDER

An initial 30 percent rating for hiatal hernia with GERD is 
granted, for the period from March 5, 1993, subject to the 
law and regulations governing the payment of VA monetary 
benefits.

Service connection for indigestion is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



